Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 7/15/21 has been entered. Claims 1-10 have been canceled.  Claims 11-29 have been added.  Claims 11-29 remain pending in the application.
Applicant’s amendment to the drawings have not overcome the objection to the drawings set forth in the Non-Final Office Action mailed 4/15/21.  Amended Fig. 2 now includes reference numbers 17a, 17A, and 17B, along with leaders clearly indicating the referenced elements, however the limitation of “wherein the first guide surface is inclined in a direction approaching an axis of the rotor from the leading edge toward a trailing edge of the flow guide” (which was in claim 5, but is now in claim 24) is not shown. 
Response to Arguments
Applicant’s arguments with respect to claims 11-17 (see Remarks filed 7/15/21, pages 12-13) have been considered but are moot because the new ground of rejection 
Applicant's arguments with respect to claims 18-23 (see Remarks filed 7/15/21, pages 13-14) have been fully considered but they are not persuasive. 
Regarding claim 18, Applicant has argued that Bland et al. (U.S. 2003/0010014) does not disclose “wherein the plurality of struts are provided on the outlet side of the diffuser in the space” (see Remarks filed 7/15/21, Page 13).  The Examiner does not find this argument persuasive.  Bland discloses a plurality of struts (7, struts - Para 15) disposed to overlap a flow guide (8, annular deflector - Para 15 (a type of flow guide as shown in Fig. 1 and as described in Para 17)) in a circumferential direction (see Figs. 1 and 3 - a type of circumferential direction is shown in Fig. 3 which extends around “center line 2” (per para 14) in Fig. 1)(see Figs. 1 and 3 - element 7 is shown in Fig. 3 overlapping element 8 in the circumferential direction), and which are connected to the flow guide (8) in the circumferential direction (see Fig. 3 and Para 15 - “…struts 7 support a C-shaped cross section annular deflector 8…” (for element 7 to support element 8 requires a type of connection which is shown in the circumferential direction in Fig. 3)); and wherein the plurality of struts (7) are provided on an outlet side (see Fig. 1 - at intersection of 6 and 7 (the location where element 6 intersects with element 7 is shown as a type of outlet side of element 6 as it is shown as an end of element 6 and a beginning of element 7)) of a diffuser (6, duct section - Para 14 (see Fig. 1 where element 6 is shown as a type of diffuser as the thickness of elements 39 and 38 is shown gradually decreasing along a length of element 6)) in a space (Para 23 - “…A volume enclosed by the housing shells 15…”).  Therefore, claim 18 does not distinguish over Bland.
Applicant has argued claims 19-23 are allowable for the same reasons as indicated above concerning claim 18 (see Remarks filed 7/15/21, Page 14).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 18.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first guide surface is inclined in a direction approaching an axis of the rotor from the leading edge toward a trailing edge of the flow guide” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 11 is objected to because “the circumferential direction of the rotor” in lines 14-15 should be --a circumferential direction of the rotor--.
Claim 13 is objected to because of the following informalities:
“the axis of the rotor” in line 2 should be --an axis of the rotor--;
“the trailing edge” in line 3 should be --a trailing edge--.
Claim 14 is objected to because “a circumferential direction of the rotor” in line 6 should be --the circumferential direction of the rotor--.
Claim 16 is objected to because “the axis of the rotor” in line 5 should be --an axis of the rotor--. 
Claim 17 is objected to because “the axis of the rotor” in line 6 should be --an axis of the rotor--. 
Claim 18 is objected to because of the following informalities:
“the circumferential direction” in line 12 should be --a circumferential direction--;
“the rotor side of the plurality of struts is connected to a first tubular portion” should be --the plurality of struts are connected to a first tubular portion on the rotor side-- (for clarity because “a rotor side” has been introduced in line 16, however this rotor side is not of the plurality of struts
“the radial direction of the rotor” in lines 26-27 should be --a radial direction of the rotor--.
Claim 20 is objected to because of the following informalities:
“the axis of the rotor” in line 2 should be --an axis of the rotor--;
“the trailing edge” in line 3 should be --a trailing edge--.
Claim 22 is objected to because “the axis of the rotor” in line 5 should be --an axis of the rotor--. 
Claim 23 is objected to because “the axis of the rotor” in line 6 should be --an axis of the rotor--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 11 recites the limitation “wherein the flow guide has an annular shape that is flattened in the circumferential direction of the rotor”.  The specification of this application fails to provide any description or guidance for what is meant by “flattened” in “wherein the flow guide has an annular shape that is flattened in the circumferential direction of the rotor” or how it should be interpreted.  Therefore, claim 11 (and claims depending therefrom) are rejected under 112(a) since “wherein the flow guide has an annular shape that is flattened in the circumferential direction of the rotor” is not described in the specification in such a way as to reasonably convey to one having ordinary skill in the art that the inventor(s) at the time the application was filed, had possession of the claimed invention. For the purpose of examination “wherein the flow guide has an annular shape that is flattened in the circumferential direction of the rotor” has been interpreted to be consistent with the cited prior art.
In order to overcome this rejection, Applicant’s representative must point to a specific part of the specification to demonstrate sufficient description for what is meant by “flattened” in “wherein the flow guide has an annular shape that is flattened in the circumferential direction of the rotor”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson (U.S. 2007/0271923).
Re claim 11:
Dawson discloses a gas turbine (100, gas turbine - Para 22) comprising: 
a compressor (102, compressor - Para 22) which compresses gas to generate a compressed gas (Para 22 - “During operation, in axial flow series, compressor 102 takes in air and provides compressed air”); 
a casing (233, casing - Par 26) in which a space (210, plenum - Para 26 (a type of space as shown in Fig. 2 and described in Para 26 - “plenum 210 is a confined space”)) is formed; 
a combustor (212, combustion chamber - Para 24) which is disposed in the space (210) of the casing (223)(see Fig. 2 - element 212 is shown disposed in element 210) and generates a combustion gas using the compressed gas (Para 22 - “During operation…compressed air passes to the combustion chamber 108, which mixes the compressed air with fuel (not shown), providing combusted gases”); 
a turbine (110, turbine - Para 22) which is provided downstream from the combustor (see Fig. 1A - element 110 is shown provided downstream element 108 (element 108 corresponds to element 212)) and is driven by the combustion gas (Para 22 - “…providing combusted gases via the transition 109 to the turbine 110, whose rotation may be used to generate electricity…”); 
a diffuser (202, diffuser - Para 24) which connects an outlet of the compressor (204, diffuser inlet - Para 25 (a type of outlet of the compressor as it is shown in Fig. 2 at element 160 which is trailing edge of compressor per Para 24)) and an entrance (see diverge for about the last half of the length of the annular diffuser”), and defines a flow path (see Fig. 2 - at 202 (a type of flow path is shown formed at element 202)) that guides the compressed gas to the space (210)(see Fig. 2 and Para 26 - “During gas turbine operation, fluid flow from the diffuser 202 passes through the plenum 210 and in to the combustion chamber intake 214”); 
a flow guide (240, annular flow splitter - Para 27 (a type of flow guide as shown in Fig. 2 and described in Para 28)) provided on an outlet side (see Fig. 2 at 209 (a type of outlet side of element 202 is shown at element 209)) of the diffuser (202) in the space (210) formed in the casing (233)(see Fig. 2 - element 240 is shown provided at element 209 of element 202 in element 210); and 
a rotor (112, shaft - Para 22 (a type of rotor as shown in Fig. 1A and described in Para 22)) disposed from the compressor (102) to the turbine (110)(see Fig. 1A - element 112 is shown disposed from element 102 to element 110), 
wherein the flow guide (240) has an annular shape (Para 27 - “annular flow splitters 240”) that is flattened in the circumferential direction of the rotor (112)(see Fig. 2 and Para 27 - “Each such flow splitter 240 is disposed a respective desired height, H1 and H2, outboard and away from the annular wall 232 to provide for substantially axial a respective desired height (singular height in both respective cases) has been defined between the flow splitters and the wall 232 the flow guide is flattened by this defined height (as contrasted by Para 39 which describes varying cross-sectional profiles (by modifying the height) resulting in circumferentially varying/undulating profiles))), and includes a first guide surface (248, downstream surface - Para 27 (see Fig. 2 where element 248 is shown as a type of first guide surface)) which is provided on a rotor side (see Fig. 2 - at 232 (person having ordinary skill in the art would recognize a type of rotor side is shown at element 232 in Fig. 2 based on position of element 112 as shown in Fig. 1A))(see Fig. 2 - element 248 is shown provided on side of element 240 nearest element 232) and delays turning of a flow direction of the compressed gas that has passed through the diffuser (see Fig. 2 - turning of flow direction of compressed gas is shown delayed by element 248 as indicated by arrows representing flow), and a second guide surface (246, upstream surface - Para 27 (see Fig. 2 where element 247 is shown as a type of second guide surface)) which is disposed outside the first guide surface (248)(see Fig. 2 - element 246 is shown disposed outside element 248) and turns the flow direction of the compressed gas that has passed through the diffuser (see Fig. 2 - element 246 is shown turning the flow direction of the flow, represented by arrows, through element 202), and 
wherein a leading edge (242, leading edge - Para 27) of the flow guide (240) is disposed downstream from an outlet (209, aft end of the annular diffuser 202 - Para 27) 
Re claim 13:
Dawson discloses wherein the second guide surface (246) is a curved surface (see Fig. 2 - element 246 is shown as a type of curved surface) which curves in a direction going away from the axis (see Fig. 1A - a type of axis is shown at center of element 112) of the rotor (112) from the leading edge (242) toward the trailing edge (244, trailing edge - Para 27) of the flow guide (240)(see Fig. 2 - element 246 is shown curving in a direction going away from central axis which coincides with axis of element 112 shown in Fig. 1A from element 242 toward element 244).
Claims 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bland et al. (U.S. 2003/0010014).

    PNG
    media_image1.png
    905
    1203
    media_image1.png
    Greyscale


Re claim 18:
Bland discloses a gas turbine (Para 14 - “…of a gas turbine…”) comprising: 
a compressor (3, compressor - Para 14) which compresses gas to generate a compressed gas (Para 14 - “…in a compressor 3, compressed air leaves the compressor 3…”); 
a casing (15, housing shell - Para 21 (a type of casing as shown in Fig. 1)) in which a space (Para 23 - “…A volume enclosed by the housing shells 15…”) is formed (Para 23 - “…A volume enclosed by the housing shells 15…”); 
a combustor (10, combustion chambers - Para 16) which is disposed in the space (Para 23 - “A volume”) of the casing (15)(see Fig. 1 - element 10 is shown within element 15) and generates a combustion gas using the compressed gas (see Fig. 1 and Paras 16 and 20); 
a turbine (Para 21 - “a turbine” (see Fig. 1 - unlabeled turbine referenced in Paras 21 and 25 is shown downstream of element 10)) which is provided downstream from the combustor (Para 25 - “…turbine installation immediately exposed to the hot gas 34…” (see Fig. 1 - unlabeled turbine referenced in Paras 21 and 25 is shown downstream of element 10)) and is driven by the combustion gas (see Fig. 1 - elements 32 of unlabeled turbine referenced in Paras 21 and 25 are shown driven by element 34); 
a diffuser (6, duct section - Para 14 (see Fig. 1 where element 6 is shown as a type of diffuser as the thickness of elements 39 and 38 is shown gradually decreasing along a length of element 6)) which connects an outlet (see Fig. 1 at element 4 (location at element 4 is a type of outlet of compressor 3 as described in Para 14 - “…compressed air leaves the compressor 3 through a ring of guide vanes 4…”)) of the 
a flow guide (8, annular deflector - Para 15 (a type of flow guide as shown in Fig. 1 and as described in Para 17)) provided on an outlet side (see Fig. 1 - at intersection of 6 and 7 (the location where element 6 intersects with element 7 is shown as a type of outlet side of element 6 as it is shown as an end of element 6 and a beginning of element 7)) of the diffuser (6)(see Fig. 1 - element 8 is shown provided at location of element 7) in the space (Para 23 - “A volume”) formed in the casing (15)(see Fig. 1 - element 8 is shown located in the internal volume defined by element 15); 
s - Para 15) disposed to overlap the flow guide (8) in the circumferential direction (see Figs. 1 and 3 - a type of circumferential direction is shown in Fig. 3 which extends around “center line 2” (per para 14) in Fig. 1)(see Figs. 1 and 3 - element 7 is shown in Fig. 3 overlapping element 8 in the circumferential direction), and which are connected to the flow guide (8) in the circumferential direction (see Fig. 3 and Para 15 - “…struts 7 support a C-shaped cross section annular deflector 8…” (for element 7 to support element 8 requires a type of connection which is shown in the circumferential direction in Fig. 3)); and 
a rotor (1, rotor - Para 14) disposed from the compressor (3) to the turbine (Para 21 - “a turbine”)(see Fig. 1 - element 1 is shown disposed from element 3 to unlabeled “turbine” referenced in Paras 21 and 25), 
wherein the flow guide (8) has an annular shape (Para 15 - “annular deflector 8”), and includes a first guide surface (Modified Fig. 1 above - element A (person having ordinary skill in the art would recognize element A as a type of first guide surface as it is shown as a first surface of element 8 which is described in Para 17 as guiding flow)) which is provided on a rotor (1) side (see Modified Fig. 1 above - element A is shown on a side of element 8 toward element 1) and delays turning of a flow direction (see Fig. 1 - 5, 5a, and 5b (person having ordinary skill in the art would recognize elements 5/5a/5b collectively as a type of flow direction)) of the compressed gas that has passed through the diffuser (6)(Modified Fig. 1 above - the curve at element 5b is shown occurring downstream/delayed that of curve at element 5/5a which is shown caused by shape of element A), and a second guide surface (Modified Fig. 1 above  B (person having ordinary skill in the art would recognize element B as a type of second guide surface as 
wherein a leading edge (see Fig. 1 at element 9 (location of element 8 at 9 is shown as a type of leading edge as it is shown as the upstream most point of element 8)) of the flow guide (8) is disposed downstream from an outlet (see Fig. 1 at element 7 (location at element 7 is shown as a type of outlet of element 6 as it is shown as a downstream end of 6 and as described in Para 15 - “At the end of this duct section 6, the compressed air passes struts 7.”)) of the diffuser (6)(see Fig.1 - element 9 is shown downstream of element 7) or the leading edge of the flow guide is disposed at a position which coincides with the outlet of the diffuser, 
wherein the plurality of struts (7) are provided on the outlet side (see Fig. 1 - at intersection of 6 and 7) of the diffuser (6) in the space (Para 23 - “A volume”)(see Fig. 1 - element 7 is shown provided on the side of element 6 at intersection of elements 6 and 7 and in the “volume” referenced in Para 23), and are disposed at intervals in the circumferential direction of the rotor, and 
wherein the rotor (1) side of the plurality of struts (7) is connected to a first tubular portion (38, wall - Para 14 (a type of first tubular portion as shown in Fig. 1 and as described in Para 14 - “…duct section, which is…circular in cross section…bounded on the inside by a wall 38…”))(see Fig. 1 where element 7 is shown connected to element 38 on side nearest element 1), and an outer side (see Modified Fig. 1 above - 
Re claim 19:
Bland discloses wherein the first guide surface (Modified Fig. 1 above - A) is parallel to an axis (2, center line - Para 14 (a type of axis of element 1 as described in Para 14 - “…rotor 1…rotates about a center line 2…”)) of the rotor (1)(see Modified Fig. 1 above - element A is shown parallel to element 2).
Re claim 20:
Bland discloses wherein the second guide surface (Modified Fig. 1 above - B) is a curved surface (see Modified Fig. 1 above - element B is shown as a type of curved surface) which curves in a direction going away from the axis (2) of the rotor (1) from the leading edge (9) toward the trailing edge (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of trailing edge of element 8 as it is shown as the point of element 8 that is furthest downstream)) of the flow guide 
Re claim 21:
Bland discloses wherein shapes of the plurality of struts (7) are blade shapes (see Figs. 1 and 3 - shape of elements 7 are shown as a type of blade shape between views of Fig. 1 and Fig. 3).
Re claim 22:
Bland discloses wherein the plurality of struts (7) are disposed so as to partially overlap the combustor (10) in the circumferential direction of the rotor (1)(see Figs. 1-3 - in Fig. 1, the radially outermost portion of element 7 is shown radially further from element 1 than the radially inner most portion of element 19 (which is shown as part of element 10 in Fig. 1), and in Fig. 3 (which is taken along line III-III per Para 12) element 7 is shown directly below element 10 in a circumferential direction, and therefore the radially outermost portion of element 7 partially overlaps element 19 in the circumferential direction of element 1), and 
inner sides of leading edge portions (Modified Fig. 1 above - E (person having ordinary skill in the art would recognize element E as a type of inner side of leading edge portions of element 7 as it is shown as a radially inner portion of the edge of element 7 that is most upstream)) of the plurality of struts (7) are inclined so as to form acute angles with respect to the axis (2) of the rotor (1)(see Modified Fig. 1 above - acute angle shown formed by angle between element E and element 2).
Re claim 23:

the second tubular portion (39) includes an inner circumferential surface (Modified Fig. 1 above - G (person having ordinary skill in the art would recognize element G as a type of inner circumferential surface as it shown as a radially inner surface of element 39 which is described in Para 14 as circular in cross section)) facing the first tubular portion (38)(see Modified Fig. 1 above - element G is shown facing element 38), and 
a first angle (see Modified Fig. 1 above - an angle is shown formed between element F and element 2) formed by the axis (2) of the rotor (1) and the outer circumferential surface (Modified Fig. 1 above - F) is smaller than a second angle (see Modified Fig. 1 above - an angle is shown formed between element G and element 2) formed by the axis (2) of the rotor (1) and the inner circumferential surface (Modified Fig. 1 above - G)(see Modified Fig. 1 above - the angle between element F and element 2 is shown smaller than the angle between element G and element 2 (the thickness of element 39 is shown reducing faster moving from left to right of Fig. 1 than the thickness of element 38)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (U.S. 2007/0271923), as applied to claim 11 above, in view of Bland et al. (U.S. 2003/0010014).
Re claim 12:
Dawson discloses the gas turbine of claim 11(as described above).
Dawson fails to disclose wherein the first guide surface is parallel to an axis of the rotor.
Bland teaches a flow guide (8, annular deflector - Para 15 (a type of flow guide as shown in Fig. 1 and as described in Para 17)) wherein a first guide surface (Modified Fig. 1 above - element A (person having ordinary skill in the art would recognize element A as a type of first guide surface as it is shown as a first surface of element 8 which is described in Para 17 as guiding flow)) is parallel to an axis (2, center line - Para 14 (a type of axis of element 1 as described in Para 14 - “…rotor 1…rotates about a center line 2…”)) of a rotor (1, rotor - Para 14)(see Modified Fig. 1 above - element A is shown parallel to element 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the flow guide of Dawson after the flow guide of Bland (thereby making the cross section of Dawson’s flow guide match that of Bland resulting in the first guide surface of Dawson being parallel to the axis of the rotor of Dawson) for the advantage of making all parts of the cooling air traverse equally long paths from the compressor to the inlet of the combustion chambers (Bland; Para 17) which results in constant velocity of air (Bland; Para 8) 
Re claim 14:
Dawson discloses the gas turbine of claim 11(as described above).
Dawson discloses wherein the diffuser (202) includes a first tubular portion (230, inboard annular wall - Para 25 (because element 230 is described as an annular wall in Para 25, the view of Fig. 2 shows element 230 is a type of first tubular portion)), and a second tubular portion (231, outboard annular wall - Para 25 (because element 231 is described as an annular wall in Para 25, the view of Fig. 2 shows element 231 as a type of second tubular portion)) which is disposed outside the first tubular portion (230)(see Fig. 2 - element 231 is shown disposed outside element 230) and defines the flow path between the first tubular portion (230) and the diffuser (202)(see Fig. 2 - flow path at element 202 is shown defined between elements 230, 202, and 231), and 
a plurality of struts (Para 27 - “struts”) which are disposed in a circumferential direction of the rotor (see Figs. 1A and 2 and Para 27 - “Each annular flow splitter 240 is supported at desired intervals, as by struts” (as element 240 is an annular flow splitter provided along annular wall 232 per Para 26, the desired intervals referenced in Para 27 must be a type of circumferential direction of rotor 112)), and support the flow guide (240)(Para 27 - “Each annular flow splitter 240 is supported at desired intervals, as by struts”).
Dawson fails to disclose wherein the plurality of struts connect the first tubular portion and the second tubular portion in a radial direction of the rotor.
s - Para 15) connect a first tubular portion (38, wall - Para 14 (a type of first tubular portion as shown in Fig. 1 and as described in Para 14 - “…duct section, which is…circular in cross section…bounded on the inside by a wall 38…”)) and a second tubular portion (39, wall - Para 14 (a type of second tubular portion as shown in Fig. 1 and as described in Para 14 - “…duct section, which is…circular in cross section…bounded on the… outside by a wall 39.”)) in a radial direction (see Fig. 1 - a type of unlabeled radial direction is shown perpendicular to element 2 and leading from element 1 to element 15) of a rotor (1, rotor - Para 14)(see Fig. 1 - element 7 is shown connecting element 38 to element 39 in a radial direction of element 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the struts of Dawson after the struts of Bland (thereby connecting the struts of Dawson to the first and second tubular portions of Dawson as taught by Bland) for the advantage of being able to set and maintain a distance between walls of a diffuser (Bland; see Fig. 1 - distance between elements 38 and 39 is shown set and maintained by element 7).
Re claim 15:
Dawson in view of Bland teaches the gas turbine of claim 14 (as described above).
Dawson in view of Bland teaches wherein shapes of the plurality of struts (Bland; 7 (in the combination of Dawson in view of Bland, the struts of Dawson have been modeled after the struts of Bland as described above)) are blade shapes (Bland; see 

    PNG
    media_image2.png
    627
    936
    media_image2.png
    Greyscale

Re claim 16:
Dawson in view of Bland teaches the gas turbine of claim 14 (as described above).
Dawson fails to disclose wherein the plurality of struts are disposed so as to partially overlap the combustor in the circumferential direction of the rotor, and inner sides of leading edge portions of the plurality of struts are inclined to form acute angles with respect to the axis of the rotor.
Bland teaches wherein the plurality of struts (7) are disposed so as to partially overlap the combustor (10) in the circumferential direction of the rotor (1)(see Figs. 1 and 3 - element 7 is shown directly below (overlapping) element 10 in a circumferential direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the position of the plurality of struts of Dawson/Bland after that of Bland (so as to partially overlap the combustor of Dawson/Bland in the circumferential direction of the rotor of Dawson/Bland, as taught by Bland) for the advantage of providing a reference point which would assist in assembly of the struts (Bland; see Fig. 3 - the position of element 7 is shown centrally aligned with element 10 and this would be helpful in an assembly process of element 7 should it require alignment with other features).
Re claim 17:
Dawson in view of Bland teaches the gas turbine of claim 14 (as described above).
.
Allowable Subject Matter
Claims 24-29 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 24-29 are allowable primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the first guide surface is inclined in a direction approaching the axis of the rotor from the leading edge toward a trailing edge of the flow guide” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
Additionally, the prior art of record does not teach “wherein the first guide surface is inclined in a direction approaching the axis of the rotor from the leading edge toward a trailing edge of the flow guide” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        8/4/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, August 5, 2021